DETAILED ACTION
Applicant’s 11/03/2021 response to the previous 08/03/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 19-36 as amended and/or filed on 11/03/2021.

Claims 1-18 were cancelled by original amendment in the 05/14/2021 submission.

This application was granted Track One status on 07/01/2021.  Accordingly Applicant is cordially invited to contact the Examiner via the information contained in the Conclusion section below to set up a telephonic interview to discuss the instant and/or previous Office actions.

This application is subject to multiple Double Patent rejections as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 18 May 2018 (20180518).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 17/115,565 filed on 12/08/2020 which is a DIVISION of U.S. application no. 15/983,718 filed on 05/18/2018, now A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017] (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendments/Arguments
Applicant’s 11/03/2021 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous 08/03/2021 Office action have been fully considered and they are not persuasive.  
Applicant argues inter alia:
“Amended independent claim 1 recites, in relevant part: tracking the sun position based on a prediction by a learning algorithm and by reading the plurality of currents from the plurality of PV strings; and determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading. 


Jeanty does not disclose or reasonably suggest "determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading," as recited in amended independent claim 19. “

	RESPONSE:
	Applicant’s arguments are untenable because Jeanty clearly teaches “a learning algorithm” in the teachings of commissioning, calibrating and recalibrating the solar system to detect the sun position and inter-row shading.  Jeanty teaches the limitation “tracking the sun position based on a prediction by a learning algorithm” wherein it is understood that calibration connotes “ a learning algorithm” of the solar tracker system that is used to, inter alia calibrating and commissioning “ each PV panel or PV string or PV array” as taught in paras:
“[0034] Communication between the PV modules, station hub, and any interim station controller may use PLC techniques as well as wireless techniques and preferably may include bandwidth for future data use. This communication may provide support for automated commissioning of the PV tracker modules as well as other sub-systems of the solar tracker system. The calibration performed in embodiments may include locating individual components relative to the sun, relative to a shared reference of Cartesian coordinates, and relative to a target orientation, e.g., southwest, etc. The Cartesian coordinates may determine and chronical yaw, pitch, and roll for each PV panel as well as strings of PV panels. These determinations and recordings may occur at start-up and at various times during the operational lifecycle of the PV panels. The calibration may also continue for longer periods of time to detect operational efficiency of a PV panel or panels and for calculating system offsets, such as expected shading and the like. This calibration may include reading current for a day or more.” AND

[0046] The tracker module 130 may also include a brake 240 having a brake solenoid to limit movement of the panel actuator and/or the transmission mechanism. The panel actuator 220 may be operatively coupled to the tracker controller 250 in that the tracker controller 250 may provide electrical power 220. Accordingly, the tracker controller 250 may serve as an electrical or control interface between the tracker module 130 and the other components of the solar tracker system 100. The tracker controller 250 may also be used in commissioning. This commissioning may include row level activation and component changes. Calibration and recalibration may also be performed as commissioning activities by the controller 250. Safety techniques, such as hard stopping for gross recalibrations of 3.5°± may be performed by the controller. Commissioning may include determining pitch, roll, and yaw for each PV panel or PV string or PV array relative to Cartesian coordinates. Fine calibration of the PV panel orientation may be formed by the controller 250, as well as by other components of the solar tracker system 100. The tracker controller 250 may be readily replaceable through quick connects and other techniques to allow for service or replacement. The tracker controller 250 may be configured for actuator control to supply power for constant or varied travel rates and to cease power supply when an actuator hits a hard stop or a movement operation has been completed. The tracker controller 250 may also perform homing services on initial power-up and may be used for local sun sensing calibration of the PV string on start up or for recalibration activities. Default safety modes may also be performed by the tracker controller 250. For example, loss of communications and fault sensing may trigger the controller 250 to places the PV string in stow mode.” 

Which is then used during operation with “predictive data” to “predict whether the forward-fed power at the power junction may soon drop below a threshold level” as explained in para 

[0056] “Similarly, the tracker controller may be configured to measure local power characteristics and to provide a back-feed power request to the station controller when the forward-fed power available to the tracker controller drops below a predetermined threshold. The data inputs may also include predictive data, such as a time of day or a geographic location of the photovoltaic string that may be used to predict whether the forward-fed power at the power junction may soon drop below a threshold level.”

The sun position is predicted using time of day or a geographic location of the PV String.  Accordingly, in order for the tracker controller to calibrate itself with a learning algorithm because it is constantly learning what shading is supposed to be “expected” as well as during a recalibration, homing and “local sun sensing”.  

Regarding the limitations “and by reading the plurality of currents from the plurality of PV strings;” and “determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading,” resort should be had to para: 
[0067] “The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading. “

	Which clearly teaches using “String current” to detect inter row shading “These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading. “.

Applicant's arguments filed 11/03/2021 with regard to the Non-statutory double patenting rejects set forth in sections 13 and 15 of the previous 08/03/2021 Office action have been fully considered and they are not persuasive.  
Accordingly the Examiner has provided a table as to how the claims are considered unpatentable over each other in sustaining the rejections as set forth herein below.



Claim Objections
Claim 19 is objected to because of the following informalities:  the abbreviation PV must be spelled out the first time it is used.  Appropriate correction is required.

Claims 24 and 29 are objected to because of the following informalities:  the abbreviation DC must be spelled out the first time it is used.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19-36 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by US 20170187192 A1 to Jeanty; Cedric et al. (Jeanty) (Cited in the 06/24/2021 IDS).

Regarding claim 19 Jeanty teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    575
    824
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    711
    609
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    810
    625
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    608
    849
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    632
    888
    media_image5.png
    Greyscale


and associated descriptive texts including for example, paragraphs: 
"[0035] FIG. 1 shows a schematic view of an installed solar tracker system as may be employed in embodiments. A solar tracker system 100 may include individually-actuated PV string rows 125 installed in a predetermined location and orientation relative to the sun. Each PV string row 125 may include one or more PV panel strings 120. For example, two or more PV panel strings 120 may be combined in a row and mechanically connected to a drive system of a corresponding PV string tracker module 130. Furthermore, each PV string may include several PV panels 110 electrically connected in series. Thus, a PV string tracker module 130 may individually move a corresponding PV string row 125 to orient the PV panels 110 of the PV strings 120 as needed for effective system operation. For example, the PV string tracker module 130 may point the PV panels 110 toward the sun to maximize PV electrical generation during daytime, or the tracker module 130 may move the PV panels 110 into a stowed position, e.g., for nighttime or weather stowage. Accordingly, the tracker module 130 may require electrical power at all times, including daytime and nighttime. 

920 architecture can be seen in FIG. 9 along with connections to other components. The controller 920 is FIG. 9 is shown with logic power supply 921, main power supply interface 922, main power supply interface 923, Bluetooth modem 924, core 925, PLC modem 926, solenoid drivers 929, actuator driver 928, and current monitor 927. The logic power supply 921 may be used to generate or interface with DC logic voltages of 3.3V, 5V, and 12V as well as other logic voltage ranges. The main power supply interface 922 and 923 may be configured to accept mains power for powering the motor 930 or other actuator. These interfaces 922 and 923 may convert main power to lower operational voltages as well. These interfaces 922 and 923 may also monitor power from the AC station 950 to determine is back-fed power is being supplied. The controller 920 may determine that back-fed power is being supplied by the amount of voltage being measured. Voltages below 600V may be considered to be back-fed voltages while voltages of 600V or more may be categorized as forward-fed voltages. The controller 920 may also control solenoids 941 and 942, which may be used to activate or engage brake 941, planetary gear 942 or whatever other actuator configuration is being employed with the motor.
[0067] In embodiments, the controller 920 may be a semi-autonomous tracking controller, which can operate for hours without external commands. The controller 920 may rely on the station hub 150 for time, location, stow condition, and communication gateway functionality and data. The DC motor 930 may rely on the controller for actuation and control. The motor driver 928 may communicate with a magnetic encoder in the motor 930 that can be used for position feedback. This position feedback may serve to reduce or eliminate the necessity for an inclinometer as tilt angle or other position feedback may be provided by the position feedback. The motor driver 928 may also support hard stop homing, where a PV panel may be reset to a home position after reaching a hard stop on a path of travel. The PLC modem 926 may interject communications over power lines while the Wireless Modem 924 may be used to interject communications over wireless protocols, such as Bluetooth®. The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.”
 		
a method of operating a solar tracker 100/920 including a plurality of solar modules 125/910, 

wherein the solar modules are configured in a plurality of PV strings (Para [0035 above “Each PV string row 125 may include one or more PV panel strings 120. “), the method comprising: 
storing at least one of: 
a time of year, a geography, and sun position in para;
“[0056]” … Similarly, the tracker controller may be configured to measure local power characteristics and to provide a back-feed power request to the station controller when the forward-fed power available to the tracker controller drops below a predetermined threshold. The data inputs may also include predictive data, such as a time of day or a geographic location of the photovoltaic string that may be used to predict whether the forward-fed power at the power junction may soon drop below a threshold level.” 

receiving a plurality currents from the plurality of PV strings in para [0056];
“As such, the sensor measurements may include measurements of an electrical power at the power junction, an electrical voltage at the power junction, or an electrical current at the power junction. Such measurements may be instantaneous indicators of the forward-fed power currently being generated by the PV string rows that is available to the tracker controllers.” 

tracking the sun position based on a prediction by a learning algorithm in para [0056] “The data inputs may also include predictive data, such as a time of day or a geographic location of the photovoltaic string that may be used to predict whether the forward-fed power at the power junction may soon drop below a threshold level” and by reading the plurality of currents from the plurality of PV strings in para [0056] above; and 

“The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.” (Emphasis added entoto).  

Regarding claims 20, 28 and 33 and the limitation comprising executing the learning algorithm to determine the shading for a particular hour on a particular day based on the stored time of year and the stored sun positions see para [0046] “ The tracker controller 250 may also perform homing services on initial power-up and may be used for local sun sensing calibration of the PV string on start up or for recalibration activities. “ wherein it is understood that “sun sensing calibration” connotes the claimed “learning algorithm”.  See also para:
“[0034] Communication between the PV modules, station hub, and any interim station controller may use PLC techniques as well as wireless techniques and preferably may include bandwidth for future data use. This communication may provide support for automated commissioning of the PV tracker modules as well as other sub-systems of the solar tracker system. The calibration performed in embodiments may include locating individual components relative to the sun, relative to a shared reference of Cartesian coordinates, and relative to a target orientation, e.g., southwest, etc. The Cartesian coordinates may determine and chronical yaw, pitch, and roll for each PV panel as well as strings of PV panels. These determinations and recordings may occur at start-up and at various times during the operational lifecycle of the PV panels. The calibration may also continue for longer periods of time to detect operational efficiency of a PV panel or panels and for calculating system offsets, such as expected shading and the like. This calibration may include reading current for a day or more.”  (Emphasis added). 

Regarding claims 21, 25 and 34 and the limitation wherein the shading includes south-north shading see para [0034] above “relative to a target orientation, e.g., southwest, etc. “ and figure 1 wherein it is apparent that the shading includes south-north shading based on the direction of the sun in relation to the PV cells 125.  

Regarding claims 22, 26 and 35 and the limitation wherein the shading includes east-west shading see para [0034] above “relative to a target orientation, e.g., southwest, etc. “ and figure 1 wherein it is apparent that the shading includes east-west shading based on the direction of the sun in relation to the PV cells 125.  

Regarding claims 23, 27 and 36 and the limitation the method of claim 1, further comprising determining a priority between a maximum output power see para [0035] “… For example, the PV string tracker module 130 may point the PV panels 110 toward the sun to maximize PV electrical generation during daytime.” and the determining if any portion is shaded see para [0034]:
“The calibration may also continue for longer periods of time to detect operational efficiency of a PV panel or panels and for calculating system offsets, such as expected shading and the like. This calibration may include reading current for a day or more.”

And [0067] “The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.”.  

Regarding claim 24 see the rejection of corresponding parts of claim 19 above incorporated herein which teaches a solar tracker system comprising in Figures 1 and 9: 
a tracker apparatus 100 including a plurality of solar modules 125, 
each of the plurality of solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun; and 2Application No.Docket No.: 00014-00097US02 
a tracker controller 130/900 including: 
a processor;  925
a memory 1120 with instructions stored thereon and storing at least one of: 
a time of year, a geography, and a plurality of sun positions; 
a power supply 922 configured to provide power to the tracker controller; 
a plurality of power inputs 140, 922, 923, etc. configured to receive a plurality of currents from the plurality of solar modules; 
a current sensing unit 927 configured to individually monitor the plurality of currents;
 a DC-DC power converter in figure 2B, e.g. inverter 151, configured to receive the plurality of power inputs powered from the plurality of solar modules to supply power; and 
a motor controller 928; 
wherein the tracker controller is configured to track the sun position by reading the plurality of currents from the plurality of solar modules and determining, based on the 
“[0067] In embodiments, the controller 920 may be a semi-autonomous tracking controller, which can operate for hours without external commands. The controller 920 may rely on the station hub 150 for time, location, stow condition, and communication gateway functionality and data. The DC motor 930 may rely on the controller for actuation and control. The motor driver 928 may communicate with a magnetic encoder in the motor 930 that can be used for position feedback. This position feedback may serve to reduce or eliminate the necessity for an inclinometer as tilt angle or other position feedback may be provided by the position feedback. The motor driver 928 may also support hard stop homing, where a PV panel may be reset to a home position after reaching a hard stop on a path of travel. The PLC modem 926 may interject communications over power lines while the Wireless Modem 924 may be used to interject communications over wireless protocols, such as Bluetooth®. The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.”. (Emphasis added).  

Regarding claim 29 see the rejection of corresponding parts of claim 19 above incorporated herein which teaches a solar tracker system 100 comprising: 
a tracker apparatus 130 including a plurality of solar modules 125, each of the solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun; and
a tracker controller including: 3Application No.Docket No.: 00014-00097US02 
a processor; a memory with instructions stored thereon in Figure 9; 
a power supply configured to provide power to the tracker controller in Figure 9; 
a plurality of power inputs 140 configured to receive a plurality of currents from the plurality of solar module in Figure 9s; 

a DC-DC power converter 922/923 configured to receive the plurality of power inputs powered from the plurality of solar modules to supply power; and 
a motor controller 920/928, wherein the tracker controller is configured to track the sun position based on a prediction by a learning algorithm.  

Regarding claim 30 and the limitation the system of claim 29, wherein the tracking includes: 
reading the plurality of currents from the plurality solar modules; and 
determining, based on the plurality of currents the solar modules, if any portion of the plurality of solar modules are shaded see para [0067]:

“The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.” (Emphasis added entoto).  
  
Regarding claim 31 and the limitation the system of claim 29, wherein the tracking is based on determining if any portion of the plurality of solar modules are shaded see para [0067] “The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.”.  

Regarding claim 32 and the limitation the system of claim 29, wherein at least one of a time of year, a geography, and a plurality of sun positions are stored in the memory see para: “[0056]” … Similarly, the tracker controller may be configured to measure local power characteristics and to provide a back-feed power request to the station controller when the forward-fed power available to the tracker controller drops below a predetermined threshold. The data inputs may also include predictive data, such as a time of day or a geographic location of the photovoltaic string that may be used to predict whether the forward-fed power at the power junction may soon drop below a threshold level.”.  

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10892703. 
The table below shows how the claim limitations are considered unpatentable between the instant Application and U.S. Patent No. 10892703.  
Claims of the instant Application
Claims of U.S. Patent No. 10892703 
19. A method of operating a solar tracker including a plurality of solar modules, each of the plurality of solar modules 

wherein the plurality of solar modules are configured in a plurality of PV strings, the method comprising: 


storing at least one of: a time of year, a geography, and sun position; 

receiving a plurality of currents from the plurality of PV strings; 













tracking the sun position based on a prediction by a learning algorithm and by 


reading the plurality of currents from the plurality of PV strings; and 

determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading.


wherein the solar modules include a plurality of PV strings; and a tracker controller including: a processor; a memory with instructions stored thereon and 
storing at least one of: a time of year, a geography, and a plurality of sun positions; 
a power supply configured to provide power to the tracker controller; a plurality of power inputs configured to receive a plurality of currents from the plurality of PV strings; a current sensing unit configured to individually monitor the plurality of currents; 

a DC-DC power converter configured to receive the plurality of power inputs 

wherein the tracker controller is configured to track the sun position based on a prediction by a learning algorithm and by 

reading the plurality of currents from the plurality of PV strings and by 

determining, based on the plurality of currents from each PV string, if any portion of the plurality of solar modules are shaded.



3. The system of claim 1, wherein the shading includes south-north shading.
22., 26 and 35., wherein the shading includes east-west shading.
4. The system of claim 1, wherein the shading includes east-west shading.
23., 27 and 36., further comprising determining a priority between a maximum output power and the determining if any portion is shaded.
5. The system of claim 1, further comprises determining a priority between a maximum output power and the determining if any portion is shaded.
24. and 29 A solar tracker system comprising: 
a tracker apparatus including a plurality of solar modules, 
each of the plurality of solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun; and 

a tracker controller including: a processor; a memory with instructions stored thereon and storing at least one of: a time of year, 

a power supply configured to provide power to the tracker controller; a plurality of power inputs configured to receive a plurality of currents from the plurality of solar modules; a current sensing unit configured to individually monitor the plurality of currents; 

a DC-DC power converter configured to receive the plurality of power inputs powered from the plurality of solar modules to supply power to the power supply; and a motor controller, 

wherein the tracker controller is configured to track the sun position by reading the plurality of currents from the plurality of solar modules and determining, 



28. and 33., wherein the processor executes a learning algorithm to determine what the shading will be for a particular hour on a particular day, 
based on the stored time of year and the stored plurality of sun positions.


a tracker apparatus including a plurality of solar modules, 
each of the solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun; wherein the solar modules include a plurality of PV strings; and 
a tracker controller including: a processor; a memory with instructions stored thereon and storing at least one of: a time of year, 

a power supply configured to provide power to the tracker controller; a plurality of power inputs configured to receive a plurality of currents from the plurality of PV strings; a current sensing unit configured to individually monitor the plurality of currents; 

a DC-DC power converter configured to receive the plurality of power inputs powered from the plurality of PV strings to supply power to the power supply; and a motor controller; 

wherein the tracker controller is configured to track the sun position by reading the plurality of currents from the plurality of PV strings and determining, 




wherein the processor executes learning algorithm to determine what the shading will be for a particular hour on a particular day, 
based on the stored time of year and the stored plurality of sun positions.





Claims 19-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of copending Application No. 17/115,595 (reference application). 
The table below shows how the claim limitations are considered unpatentable between the instant Application and U.S. Patent No. 10892703.  
Instant Application
copending Application No. 17/115,595


wherein the plurality of solar modules are configured in a plurality of PV strings, the method comprising: 


storing at least one of: a time of year, a geography, and sun position; 



receiving a plurality of currents from the plurality of PV strings; 






tracking the sun position based on a prediction by a learning algorithm and by 



reading the plurality of currents from the plurality of PV strings; and 
determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading.












11. (Original) The method of claim 10, wherein a time of year, a geography, and a plurality of sun positions are stored in a memory.  

generating a plurality of currents from a plurality of photo voltaic (PV) strings; communicating the plurality of currents to a tracker controller; measuring the 

12 and 14. (Original) The method of claim 13, wherein the controller tracks the sun based on a prediction from the learning algorithm.

determining, based on the plurality of currents, if any portion of the PV strings are shaded; wherein the tilt angle of the PV strings are changed based on the determining.  


13. (Original) The method of claim 12, wherein the machine learning algorithm uses, as learning data, at least one of the stored time of year, geography, and plurality of sun positions to predict in advance what portion of the PV strings may be shaded.  
21., 25 and 34., wherein the shading includes south-north shading.
17. (Original) The method of claim 10, wherein the shading includes south-north shading.
22., 26 and 35., wherein the shading includes east-west shading.
18. (Original) The method of claim 10, wherein the shading includes east-west shading.
23., 27 and 36., further comprising determining a priority between a maximum output power and the determining if any portion is shaded.
15. (Original) The method of claim 10, wherein the tilt angle of the PV strings is further changed based on detecting a maximum output power.
16. (Original) The method of claim 10, further comprises determining a priority between a maximum output power and the determining if any portion is shaded.






This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to solar panel tracking systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665